DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-10 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An electro-optical device, comprising: an electro-optical panel including: a semiconductor substrate, and a panel-side terminal provided along one side of the semiconductor substrate; and a flexible wiring substrate including: a wiring electrically connected to the panel-side terminal of the electro-optical panel, a protective member covering the wiring; and an insulating member partially covering the wiring exposed from the protective member, and being thinner in thickness than the protective member, the insulating member being disposed between the wiring and the semiconductor substrate of the electro-optical panel.” as recited claim 1.
            Claims 2-10 are also allowed as being directly or indirectly dependent of the allowed base claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848